By the court.

In this case the appellee has moved the court to allow him costs ; and the question whether his motion ought, or ought not, to prevail, must be determined by the statute of 1820, cap. 36, sec. 50 and 51. It is very clear from the provisions in those sections, that it was the intention of the legislature, that the complainant should recover costs. But nothing- is said with respect to the costs of the respondent. We should, therefore, conclude, that the intention of the legislature was, that the respondentshould have his costs, as in other cases. And it is a circumstance decisively in favor of such conclusion, that the statute of 1819, cap. 1, sec. 49, provided, that no clerk should be liable to pay any defendant cost, in any case, in which the commanding.officer of *312the company endorsed his approval on the information of such clerk ; and this provision is wholly omitted in the statute of 1820, which is a revision of all the statutes on the subject.

Costs allowed.